DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks proper antecedent basis for “the cooktop”.
	In claims 2, 4 and 14, the recitation of “and/or” renders the scope of the claims vague and indefinite since it is unclear if a combination or alternative elements are claimed.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouardo et al (US 2007/0164017). 
Gouardo shows the structure of a cooking hob claimed including a cooktop with a cooking area that is subdivided into cooking zones (Z1, Z2, or Z3), each of the cooking zone is activatable at a predetermined power level (P1, P2, or P3), and a user interface (16) with a position indicator device for indicating a position of a cooking vessel on the cooktop (also, see para 0096).
With respect to claim 2, Gouardo further shows each zone is only activatable or operable at a predefined power level (power levels of 1-15) via its corresponding controller, which is shown with its respective cooking vessel location (R1, R2, or R3). 
With respect to claim 3, Gouardo further shows a power indicator element with its numeric indicator (P1, P2, or P3) that is arranged in front of its corresponding cooking zone (Z1, Z2, or Z3). 
With respect to claim 6, Gouardo further shows the position indicator device having a symbolic indicator as illustrated in Figure 1 that corresponds to a cooking zone.
With respect to claims 10, 11 and 17, Gouardo further shows the power levels ( power levels of 1-15) that are predefined to a power scale of 100-2800 W for the 
With respect to claim 12, Gouardo further shows the user interface (16) that is arranged in front of the cooking area and extends substantially over a whole width of the cooking area having cooking zones arranged side by side within the cooking area as illustrated in Figure 1. 
With respect to claim 14, Gouardo further shows the cooking area having a plurality of induction coils (11).
With respect to claim 15, Gouardo further shows the cooking area and the user interface that are integrated part of the cooking hob (10). 
Claim(s) 1-8, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortmann (US 2016/0084507). 
Ortmann shows the structure of a cooking hob claimed including a cooktop (1) with a cooking area that is subdivided into cooking zones (3a-3f), each of the cooking zone is activatable at a predetermined power level or cooking area value, and a user interface (16) with a position indicator device (12) for indicating a position of a cooking vessel on the cooktop (also, see para 0050).
With respect to claim 2, Ortmann further shows each zone is only activatable or operable at a predefined power level that can be selected via the cooking area values shown in a display field (16). Also, see para [0043].  
With respect to claims 3-5, Ortmann further shows a power/value indicator element with its numeric indicator (15) that is arranged and shown imprinted in front of its corresponding cooking zone (3a-3f) wherein the power indicator is a seven-segment display as shown in Figure 1 . 
With respect to claims 6-8 and 16, Ortmann further shows the position indicator device (12) a symbolic indicator as illustrated in Figure 2 that corresponds to a cooking zone wherein the position indicator device includes a plurality of light source elements such as LED lights extending parallel, including two parallel series of lights, along an edge of the cooking area and each of the series of the lights correspond with one portion of the cooking area. Also Figure 3, and para [0041]
With respect to claims 10, 11 and 17, Ortmann further shows the cooking values or power levels that can be selected which are predetermined with its numeric value wherein the cooking values/power levels can be selected or adjusted by a user to a desired power distribution/level (also, see para 0043). 
With respect to claim 12, Ortmann further shows the user interface (4) that is arranged in front of the cooking area and extends substantially over a whole width of the cooking area having cooking zones arranged side by side within the cooking area as illustrated in Figure 1. 
With respect to claim 14, Ortmann further shows the cooking area having a plurality of inductors/heating elements in a matrix (also, see para 0037)
With respect to claim 15, Ortmann further shows the cooking area and the user interface that are integrated part of the cooking hob (1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann (US 2016/0084507) in view of Shigeoka et al (US 2012/0118714).
Ortmann shows the structure claimed including the position indicator device provided with a plurality of LED lights but does not show the lights that provide different colors.
Shigeoka shows it is known for a plurality of LEDs that generates different colors for enhanced visible display to a user. Also, see para [0048] and [0049].
In view of Shigeoka, it would have been obvious to one of ordinary skill to adapt the LEDs of the Ortmann that can generate different colors that would predictably provide an enhanced aesthetic visibility of the operating status of the cooking hob to the user. 
Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann (US 2016/0084507) in view of Jeanneteau et al (US 2016/0050720). 
Ortmann shows the structure claimed except for an on-off switch. 
Jeanneteau shows it is known for a cooking hob with a power switch (14) that turns on and off the whole cooking hob. 
In view of Jeanneteau, it would have been obvious to one of ordinary skill in the art to adapt Ortmann with a main power switch to predictably allow the user to turn on and off the whole cooking hob for safety reasons as known in the art.
With respect to claim 18, Ortmann shows the cooking hob claimed including a cooktop (1) with a cooking area that is subdivided into cooking zones (3a-3f), each of the cooking zones having one or more heating elements (para 0037) that is activated in response to a cooking vessel placed thereon, the heating element is operable at a predetermined power level/cooking value that is also adjustable to different power levels via a user interface (16) provided in front of the cooking area, a plurality of power level indicators (15), and a position indicator device (12) having a plurality of indicator elements/LEDs that illuminate when the cooking vessel is placed in the respective cooking zone wherein a power switch is taught by Jeanneteau. 
With respect to claims 19 and 20, Ortmann further shows the plurality of cooking zones that can be arranged in order of increasing power level along a first direction as the power level of the plurality cooking zones can be adjusted to the desired level including in the order of increasing power level wherein the user interface extends along a full width of the cooktop surface (1), the indicator elements provided in a series of light sources in a parallel arrangement that forms a first series/strip and a second series/strip extending along the width of the cooktop surface wherein the first series/strip is near to a front edge of the cooktop and a second series/strip wherein the individual ones or segments illuminate when the cooking vessel is placed in its respective cooking zones including a rear portion of the cooking zone (also, see Figure 3). 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761